Citation Nr: 0205860	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  01-02 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
the purpose of pension benefits, to include entitlement under 
38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant has unverified service on active duty from 
September 1986 to November 1993.  However, the appellant's 
service records confirm that he was released from active duty 
on November 4, 1993, and his service medical records show 
treatment while on active duty in July 1989, June 1990, 
August 1990, December 1990 through July 1991, June 1992, 
August 1992, September 1992, and August 1993 through November 
1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2000 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  

On November 6, 2001, a hearing was held in Montgomery, 
Alabama, before M. W. Greenstreet, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), 
(c) (West 1991 & Supp. 2001).  A transcript of that hearing 
has been associated with the record on appeal.


FINDINGS OF FACT

1.  The appellant has approximately two years of college 
level education and last worked in September 1998.  He has 
experience as a truck driver and performing hydraulic work.

2.  The appellant's disabilities include a right foot 
disability rated 30 percent disabling, and a low back 
disability, which has not been rated.

3.  The appellant's disability rating is 30 percent.

4.  His rated disability is not of sufficient severity to 
preclude the "average person" from obtaining and retaining 
substantially gainful employment.

5.  The appellant's back and right foot disabilities are of 
sufficient severity to preclude him from engaging in 
substantially gainful employment when considered in 
conjunction with his education, and general occupational 
background.


CONCLUSION OF LAW

The requirements for entitlement to a permanent and total 
disability rating for pension purposes are met.  38 U.S.C.A. 
§§ 1155; 1502; 1521 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 3.323(b)(1), 3.340(b), 3.342, 4.15, 4.16(a), 4.17, 
4.18, 4.19, 4.20, 4.25, 4.27 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In an April 2000 statement, A. P., M.D., stated that the 
appellant had reached maximum medical improvement and could 
function at a low or light duty level.  He stated that the 
appellant had a remainder disability.  Dr. P. provided 
estimated impairment ratings of 25 percent for the right foot 
and 15 percent for the entire right lower extremity.  He 
indicated that the appellant was limited to minimal standing, 
minimal use of stairs, and no lifting of more than 
approximately five pounds.

At a February 2001 VA general medical examination, the 
appellant reported a history of chronic right foot pain and 
swelling, chronic low back pain, and pain and stiffness in 
the right wrist joint.  The appellant described the chest 
pain as sharp and occurring below the left nipple area.  The 
diagnoses were chronic pain in the right foot and lower back 
and history of recurrent chest wall pain, probably 
musculoskeletal.  No heart disease was found.

At a February 2001 VA joints examination, the examiner noted 
that the appellant moved with a slight limp on the right.  
Examination of the right wrist revealed no redness, heat, 
swelling, or deformity.  There was 65 degrees of dorsiflexion 
and 70 degrees of palmar flexion.  The appellant described 
pain on motion.  Grip strength was within normal limits.  
Examination of the back revealed that the appellant was able 
to stand erect.  No spasm was noted.  He had some tenderness 
to palpation in the right lower lumbar region.  On range of 
motion testing, he had 80 degrees of flexion and 25 degrees 
of extension.  He had 25 degrees of right and left lateral 
bending.  Examination of the right foot and ankle revealed 10 
degrees of dorsiflexion of the ankle and 40 degrees of 
plantar flexion.  There was a small scar and an area of 
tenderness on the dorsal aspect of the right foot over the 
area of the talonavicular joint.  He was also noted to have 
some tender plantar calluses underneath the metatarsal heads 
of the second, third, and fourth toes.  He was able to heel 
and toe walk.  A slight limp on the right was noted with toe 
walking.  The diagnoses were old right wrist injury by 
history with minimal physical findings at this time, 
mechanical low back pain with history of injury, and 
residuals of injury to right foot with healed fractures.  The 
examiner noted pain on range of motion testing but was unable 
to express with any degree of medical certainty the 
functional limitation from pain or flare-ups in terms of 
additional limitation of motion.

In September 2001 Dr. P. indicated that the appellant could 
stand for only one hour per eight-hour workday and lift or 
carry as much as five pounds occasionally but never more than 
five pounds.  According to Dr. P. the appellant is able to 
sit for eight hours and to use his hands for repetitive 
action such as simple grasping, pushing or pulling arm 
controls, and fine manipulation.  He is able to use his left 
foot but not his right foot for repetitive action such as 
pushing or pulling leg controls.  The appellant was unable to 
crawl, climb, or reach and could only occasionally bend or 
squat.  Dr. P. recommended mild restriction of activities 
involving being around moving machinery and moderate 
restriction of activities involving exposure to marked 
changes in temperature and humidity, driving automotive 
equipment, and exposure to dust, fumes, or gases.

In October 2001 the appellant was examined by E. B., D.P.M., 
for complaints of severe pain and lack of function in his 
right lower extremity.  Dr. B. noted that, in addition to 
residuals of a crush injury to his right foot, the 
appellant's symptoms indicated that he suffered trauma to his 
low back (at L4, L5, and S1) as well.  The appellant's 
symptoms included pain his right foot, leg pain and swelling, 
and urinary problems.  The diagnosis regarding the 
appellant's right foot was chronic structural imbalance 
secondary to the talipes varus creating a forefoot valgus 
structure.

At the November 2001 hearing, the appellant testified that he 
was 36 years old and that his educational background 
consisted of twelve years of high school and approximately 
two years of junior college.  He explained that he had not 
completed his second year of junior college.  He described 
his course-work in junior college as "general studies."  He 
described his work history, which included eight years of 
military service, four and one-half years as a commercial 
truck driver, and seven months performing hydraulic work on 
an offshore oilrig.  He explained that while in service he 
had served as an "aviation instruction mechanic 
hydraulics."  He denied having had any other training.  He 
stated that he had last worked on September 10, 1998, when 
his right foot had been crushed in an accident at work.  He 
described his current disabilities, including those of his 
right foot, back, and right wrist.  He also reported 
treatment for depression and anxiety.  He stated that his 
claim for Social Security disability benefits was pending.  
He stated, although his work experience included construction 
work, he was unable to wear appropriate safety shoes because 
of his right foot disability and was, therefore, unable to 
pursue employment in that field.  He testified further that 
he was unable to return to his career as a truck driver 
because his right foot was weak and not suitable for braking 
a truck.  He also indicated a concern about cramping in his 
right foot.  He said that he had difficulty walking distances 
and climbing stairs.  He stated that his back disability 
limited his ability to lift heavy objects.  He described pain 
in his back that radiated down his right leg to his foot.  He 
stated that his back bothered him during both sitting and 
standing.  Regarding his right wrist disability, he stated 
that he had injured his wrist when he was a child and now had 
weakness and cramping in the wrist and hand.  He indicated 
that a doctor has suggested that he had carpal tunnel 
syndrome.  He also reported episodes of indigestion.


Analysis

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. 
seq. (West Supp. 2001).  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45620, 45630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(5)).  Second, VA has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-31 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As 
discussed below, the RO fulfilled its duties to inform and 
assist the appellant on this claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In the April 2001 
supplemental statement of the case (SSOC), the RO informed 
the appellant of the type of evidence needed to substantiate 
his claim.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes that the discussions in the SSOC 
informed him of the information, and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.  

As for VA's duty to assist a veteran, sufficient medical 
evidence was obtained to evaluate the appellant's claim.  
VA's duty to assist the appellant extends to obtaining 
medical records identified by him.  See 66 Fed. Reg. 45630-31 
(to be codified at 38 C.F.R. § 3.159(c)).  The record 
indicates that additional medical records, identified by the 
appellant exist; however, because of the favorable nature of 
the Board's decision and because at least some of the records 
have been obtained, the Board finds that the appellant is not 
prejudiced by the failure to obtain these records.  As for 
VA's duty to obtain any medical opinions, VA examinations of 
the appellant were conducted in February 2001.  Although the 
appellant's back disability appears to have worsened since 
his last examination, the appellant is not prejudiced by the 
failure to obtain an additional examination because of the 
favorable nature of the Board's decision.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand of this claim 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  For the reasons discussed above, 
any "error" to the appellant resulting from this Board 
decision does not affect the merits of his claim or his 
substantive rights and is therefore harmless.  See 38 C.F.R. 
§ 20.1102 (2001).

Having determined that the duty to assist has been fulfilled, 
the Board must assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  When, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding 
service origin, the degree of disability, or any other point, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 3.102 (2001).

The Board notes that the appellant meets certain basic 
eligibility requirements for VA pension benefits.  First, he 
served on active duty for a period of ninety days or more 
during a period of war.  38 U.S.C.A. § 101(11), (29); 
1521(a), (j)(1) (West 1991).  Second, based on information 
provided by the appellant, regarding his income and assets, 
he appears to be eligible for pension under the statutory 
income and net worth criteria applied to VA pension benefits.  
38 U.S.C.A. § 1521, 1522 (West 1991).  Thus, the issue is 
whether the appellant is permanently and totally disabled for 
VA pension purposes within the meaning of governing law and 
regulations.  38 U.S.C.A. §§ 1155; 1502; 1521 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321, 3.323(b)(1), 3.340(b), 
3.342, 4.15, 4.16(a), 4.17, 4.18, 4.19, 4.20, 4.25, 4.27 
(2001).


1.  The law prior to September 17, 2001

Prior to September 17, 2001, permanent and total disability 
for pension purposes could be shown in one of two ways in 
accordance with VA regulations, which provide a combination 
of "objective" and "subjective" standards.  Brown v. 
Derwinski, 2 Vet. App. 444, 446 (1992).  The pre-September 
17, 2001 law provided that permanent and total disability may 
be shown in one of two ways: (1) the veteran must be 
unemployable as a result of a lifetime disability (the 
"subjective" standard based on the disabilities, age, 
occupational background and other related factors of the 
individual veteran whose claim is being adjudicated); or, 
even if the veteran is employable, (2) the veteran suffers 
from a lifetime disability that is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation (the "objective" standard, based on the 
percentage ratings assigned for each disability from the 
Schedule for Rating Disabilities, 38 C.F.R., Part 4; the 
minimum percentage rating requirements for total ratings 
based on unemployability in 38 C.F.R. § 4.16(a); and the 
permanence of those percentage ratings for pension purposes 
required by 38 C.F.R. § 4.17).  38 U.S.C.A. § 1502(a)(1), (2) 
(West 1991); 38 C.F.R. §§ 3.321(b)(2), 3.340(b), 3.342, 4.15, 
4.16(a), 4.17, 4.18, 4.19 (2001); Brown, 2 Vet. App. at 446.

In reaching a determination of a permanent and total 
disability for pension purposes, the RO must initially apply 
the percentage standards of 38 C.F.R. § 4.16(a) and the 
requirements of 38 C.F.R. § 4.17 (the objective standard).  
If a permanent and total disability rating is not warranted 
under the objective standard, and the veteran is 
unemployable, the RO should refer the claim to the 
adjudication officer for consideration of entitlement to a 
permanent and total disability rating pursuant to the extra-
schedular criteria set forth at 38 C.F.R. §§ 3.321(b)(2), 
4.17(b) (the subjective standard).  See Roberts v. Derwinski, 
2 Vet. App. 387, 390 (1992) (whether a permanent and total 
disability could have been assigned on an extra-schedular 
basis under 38 C.F.R. § 3.321(b)(2) should have been 
considered).

In applying the objective standard, the reductions in the 
minimum percentage requirements of 4.16(a) based on age were 
rescinded in an amendment to 38 C.F.R. § 4.17.  See 56 Fed. 
Reg. 57,985 (1991).  In addition, in the course of 
adjudicating a claim for pension, the RO must make 
determinations as to whether any of the disabilities in 
question are the result of the veteran's willful misconduct.  
38 U.S.C.A. § 1521(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.17a (2001).  Finally, evaluations for service-connected 
disabilities may be combined with evaluations for 
disabilities not shown to be service connected and not the 
result of the veteran's willful misconduct or vicious habits.  
38 C.F.R. § 3.323(b)(2) (2001).

In addressing the appellant's claim that his disabilities 
prevent him from working, the Board must evaluate the current 
symptoms associated with those disabilities under the rating 
criteria set forth in Part 4 of VA's Schedule for Rating 
Disabilities.  Evaluations under the Schedule are based upon 
the average impairment of earning capacity as determined by a 
schedule for rating disabilities.  Separate rating codes 
identify the various disabilities.  38 U.S.C.A. § 1155.  In 
assigning the percentage ratings, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  Of the appellant's disabilities shown in the 
recent medical records and reports, the RO has assigned a 
rating percentage to only the appellant right foot 
disability, which has been assigned a 30 percent disability 
rating.  For pension purposes, when the percentage 
requirements are met under 38 C.F.R. § 4.16, and the 
disabilities involved are of a permanent nature, a rating of 
permanent and total disability will be assigned if the 
veteran is found to be unable to secure and follow 
substantially gainful employment by reason of such 
disability.  38 C.F.R. § 4.17 (2001).  To meet the percentage 
requirements at 38 C.F.R. § 4.16, the veteran must suffer 
from one disability ratable at 60 percent or more, or two or 
more disabilities where one of the disabilities is ratable at 
40 percent or more, and the combined rating of all 
disabilities is 70 percent or more.  38 C.F.R. § 4.16 (2001).  
In this case, the appellant has not met the percentage 
requirements of § 4.16(a).  He has no disability ratable at 
60 percent, and his combined disability evaluation is only 30 
percent.

However, a permanent and total rating for pension purposes 
may still be granted on an extraschedular basis under 38 
C.F.R. § 4.17(b), which states that "[c]laims of all 
veterans who fail to meet the percentage standards but who 
meet the basic entitlement criteria and are unemployable, 
will be referred by the rating board to the Adjudication 
Officer under §3.321(b)(2) of this chapter."  38 C.F.R. 
§ 4.17(b) (2001).

Where the evidence of record establishes that an applicant 
for pension, who is basically eligible, fails to meet the 
disability requirements based on the percentage standards of 
the rating schedule but is found to be unemployable by reason 
of his or her disabilities, age, occupational background and 
other related factors, the following are authorized to 
approve on an extra-schedular basis a permanent and total 
disability rating for pension purposes: the Adjudication 
Officer, or where regular schedular standards are met as of 
the date of the rating decision, the rating board.  38 C.F.R. 
§ 3.321(b)(2) (2001).

In this case, the Board notes that the appellant is 36 years 
old, has indicated that he completed approximately two years 
of college level education.  He has experience as a truck 
driver and performing hydraulic work, and last worked in 
September 1998.  Additionally, in September 2001, Dr. P. 
indicated that the appellant would be unable to work in 
positions requiring standing or walking, lifting or carrying 
more than five pounds and using his right foot or both feet 
to operate leg controls.  Dr. P. also identified substantial 
work limitations with regard to bending, squatting, crawling, 
climbing, and reaching.  Dr. P.'s opinion was supported by 
the appellant's very credible testimony at the November 2001 
hearing.  After weighing the evidence, the Board has 
determined that there is an approximate balance of the 
positive and negative evidence with regard to whether the 
appellant is unemployable.  Because a veteran is extended the 
benefit of the doubt when the evidence is in equipoise, under 
38 U.S.C.A. § 5107(b), the Board finds that the appellant is 
entitled to a permanent and total disability evaluation for 
pension purposes.


2.  The law from September 17, 2001

On December 27, 2001, the President signed the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Pub. L. 
No. 107-103, 115 Stat. 976 (2001).  In pertinent part, that 
law amended 38 U.S.C. § 1502 to require VA to presume that a 
veteran is permanently and totally disabled if the veteran 
is: a patient in a nursing home for long-term care due to 
disability; determined to be disabled for purposes of Social 
Security Administration benefits; unemployable as a result of 
disability reasonably certain to continue throughout the life 
of the veteran; or suffering from either a permanent 
disability which would render it impossible for the average 
person to follow a substantially gainful occupation or any 
disease or disorder that the Secretary of VA determines 
justifies a finding that the veteran is permanently and 
totally disabled.  38 U.S.C.A. § 1502 (West 1991), amended by 
§ 206(a) of the VEBEA, Pub. L. No. 107-103, 115 Stat. 976 
(2001).  The amendments were effective September 17, 2001.  
VEBEA, § 206(a), Pub. L. No. 107-103, 115 Stat. 976 (2001).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended law 
expressly provides an effective date and does not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended law prior to the established 
effective date.  Green v. Brown, 10 Vet. App. 111, 116-119 
(1997); see also 38 U.S.C.A. § 5110(g) (West 1991).  

In this case, because the Board has determined that the 
appellant's claim may be allowed under the pre-amendment 
statute, consideration of the appellant's claim under the 
apparently more liberal amended law is unnecessary.


ORDER

A permanent and total disability rating for pension purposes 
is granted, subject to the laws and regulations governing the 
award of VA monetary benefits.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


